DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/21, 9/30/20 and 9/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 9/30/20. These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Encoding and Decoding Method with Merge Flag and Motion Vectors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-3 are rejected on the ground of nonstatutory double patenting over claim 1 of U. S. Patent No. 10,841,606 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-3 of the present application encompass claim 1 of U.S. Patent No. 10,841,606.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.
Instant Application
10,841,606
Claim 2: A method performed at least partially by electronic circuitry, comprising: inputting encoded data comprising at least a target block in a first picture; decoding a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; deriving a first candidate motion vector from at least one neighboring block of the target block in the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block; 









deriving a second candidate motion vector from a collocated block in a second picture different from the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, wherein the collocated block is selected according to a center position of the target block or a corner position of the target block, 

and whether the collocated block is determined according to the center position of the target block or the corner position of the target block is determined based on at least one of both a position and a size of the target block; 

decoding a merge index specifying the merging block from the at least one neighboring block and the collocated block; and deriving a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index; deriving a reference image according to the first motion vector; generating a prediction image according to the inter-prediction mode by using the reference image; decoding a transform coefficient; deriving a prediction error value by using at least an inverse transform of the transform coefficient; and deriving a decoded image by at least adding the prediction error value and the prediction image.
Claim 2: A method performed at least partially by electronic circuitry, comprising: inputting encoded data comprising at least a target block in a first frame; decoding a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; deriving a first candidate motion vector from at least one neighboring block of the target block in the first frame, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, wherein the at least one neighboring block of the target block comprises at least one of (1) a block on bottom left side of the target block, (2) a block on left side of the target block, (3) a block on upper right side of the target block, (4) a block on upper side of the target block, and (5) a block on upper left side of the target block; 

deriving a second candidate motion vector from a collocated block in a second frame different from the first frame, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, wherein the collocated block is selected according to a center position of the target block or a corner position of the target block, 

and information specifying whether the collocated block is selected according to the center position of the target block or the corner position of the target block is derived based on at least one of a position and a size of the target block; 

decoding a merge index specifying the merging block from the at least one neighboring block and the collocated block; and deriving a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 2 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of determining motion vector based on position of a target block, wherein the transforming, transforming and adding prediction error to derive a decoded image is foundational in every decoding process for encoded video standard. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 2 of the cited instant US application by altering the step of positioning of block patent 10,841,606. Claim 3 of the instant application are analogous to double patenting of claim 1 of patent No. 10,841,606 for the same reason as the claims discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 2-3 is/are allowed upon overcoming the above rejection.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 2-3 discloses a method performed at least partially by electronic circuitry, comprising: inputting encoded data comprising at least a target block in a first picture; decoding a merge flag specifying whether at least a motion vector of an inter prediction mode is inferred from a merging block; deriving a first candidate motion vector from at least one neighboring block of the target block in the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block; deriving a second candidate motion vector from a collocated block in a second picture different from the first picture, when the merge flag specifies that at least the motion vector of the inter prediction mode is inferred from the merging block, wherein the collocated block is selected according to a center position of the target block or a corner position of the target block, and whether the collocated block is determined according to the center position of the target block or the corner position of the target block is determined based on at least one of both a position and a size of the target block; decoding a merge index specifying the merging block from the at least one neighboring block and the collocated block; and deriving a first motion vector for the target block from any one of the first candidate motion vector and the second candidate motion vector according to the merge index; deriving a reference image according to the first motion vector; generating a prediction image according to the inter-prediction mode by using the reference image; decoding a transform coefficient; deriving a prediction error value by using at least an inverse transform of the transform coefficient; and deriving a decoded image by at least adding the prediction error value and the prediction image. 
The closest prior arts Sugio et al. (US 2013/0301736 A1) and Jeon et al. (US 8,462,853 B2) discloses merge flag and deriving second candidate fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Sugio et al. (US 2013/0301736 A1), discloses merge flag indicating prediction mode.
2.	Jeon et al. (US 8,462,853 B2), discloses determining candidate for motion vector.
3.	Terada et al. (US 2008/0187052 A1), discloses encoding with block positioning data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485